Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in response to the correspondence filed 12/04/2020.
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 7, 8, 11, 12, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0386817 to Carson et al. (hereinafter Carson) in view of US 2021/0067344 to Drake et al. (hereinafter Drake).
As to claims 1, 11 and 20, Carson teaches a system for validation and certification of plurality of digital assets using a blockchain, the system comprising: at least one processor; and a memory communicatively coupled to the processor, the memory storing instructions executable by the at least one processor to perform a method comprising: using a hash function to generate at least one hash of at least one digital asset, the at least one digital asset being associated with the plurality of digital assets (paragraphs 176 and 177, creating a hash of each asset); and storing the at least one hash to a database (paragraph 180, storage of the hash files).
Carson does not explicitly teach determining that the plurality of digital assets have been digitally certified by an authorized user; and in response to the determination, storing a record on the blockchain, the record including the at least one hash of the at least one digital asset associated with the plurality of digital assets.
However, Drake teaches determining that the plurality of digital assets have been digitally certified by an authorized user; and in response to the determination, storing a record on the blockchain, the record including the at least one hash of the at least one digital asset associated with the plurality of digital assets (paragraphs 40-44, wherein the data file is certified by the user then record onto the blockchain).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Carson to include the method of certification and storing on the blockchain as taught by Drake in order to provide immutable and more secure data storage, thus increasing the overall security of the stored data.
As to claims 2 and 12, Carson teaches wherein the hash function includes a cryptographic hash function (paragraph 36, cryptographic hash).
As to claims 7 and 17, Carson teaches wherein the at least one digital asset is associated with a further plurality of digital assets (paragraph 176 and 177, more than one asset).
As to claims 8 and 18, Drake teaches wherein the at least one digital asset is digitally certified by more than one authorized user (paragraphs 39 and 40-44, one or more users).

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Carson in view of Drake in further view of US 2019/0036906 to Biyani et al. (hereinafter Biyani).
As to claims 3 and 13, Carson and Drake do not explicitly teach further comprising providing at least one further user with permission rights to read the at least one digital asset.
However, Biyani teaches providing at least one further user with permission rights to read the at least one digital asset (paragraph 78, provided access permissions including right to read).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Carson and Drake to include the access permissions as taught by Biyani in order to prevent specific users from accessing data in which they are not authorized to access, thus increasing the overall security of the system.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Carson in view of Drake in further view of US 2020/0296130 to Xie.
As to claims 5 and 15, Carson and Drake do not explicitly teach comprising associating a timestamp with the at least one hash.
However, Xie teaches associating a timestamp with the at least one hash (paragraph 72, each hash associated with a corresponding timestamp).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Carson and Drake to include the method of associating each hash with a timestamp as taught by Xie in order to increase the accuracy of verifying the integrity of the data, thus increasing the overall security of the system.

Claims 9, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Carson in view of Drake in further view of US 2020/0320173 to Procaccioli et al. (hereinafter Procaccioli).
As to claims 9 and 19, Carson and Drake do not explicitly teach the plurality is digitally certified by one of the following: a professional architect, a construction engineer, a land surveyor, a landscape architect, a geotechnical engineer, and an interior designer.
However, Procaccioli teaches teach the plurality is digitally certified by one of the following: a professional architect, a construction engineer, a land surveyor, a landscape architect, a geotechnical engineer, and an interior designer (paragraph 60, design engineer validates the infrastructure design document).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Carson and Drake to include the method of certifying by an engineer as taught by Procaccioli in order to ensure the accuracy and completeness of the stored digital assets.
As to claim 10, Procaccioli teaches wherein the at least one digital asset includes one of the following: a building information model, an architectural plan sheet, an architectural sketch, a technical drawing, and a manufacturer cut sheet (paragraph 60, infrastructure design document).

Allowable Subject Matter
Claims 4, 6, 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM CRIBBS whose telephone number is (571)270-1566. The examiner can normally be reached Monday-Friday 930a-330p; 430p-630p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALCOLM . CRIBBS
Examiner
Art Unit 2497



/MALCOLM CRIBBS/Primary Examiner, Art Unit 2497